Citation Nr: 0924897	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-04 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1952 until 
October 1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record indicates that the Veteran requested a hearing 
before a Board member at the Nashville, Tennessee RO either 
via Video Conference or Travel Board, in a statement received 
by VA in September 2008.  In a June 2009 motion to remand, 
the Veteran's representative similarly stated that the 
Veteran wished to have either a Video Conference hearing or 
Travel Board hearing, whichever could be provided in the most 
expeditious manner, before the Board.

Since the failure to afford the Veteran a hearing would 
constitute a denial of due process that could result in any 
BVA decision being vacated, this matter must be addressed 
prior to any appellate review.  See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  Expedited 
handling is requested.)

The RO shall make arrangements to 
schedule the Veteran to appear at the 
requested hearing, as soon as it may be 
feasible.  Notice should be sent to the 
appellant, with a copy of the notice 
associated with the claims file.  If, 
for whatever reason, the Veteran 
decides that he no longer wants this 
type of hearing (or any other type of 
hearing), then he should indicate this 
in writing, which should also be 
documented in his claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



